Citation Nr: 1708849	
Decision Date: 03/22/17    Archive Date: 04/03/17

DOCKET NO.  09-42 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for hepatitis, to include as secondary to herbicide exposure.

2.  Entitlement to service connection for a vasovagal attack with asystole, to include as secondary to herbicide exposure.

3.  Entitlement to service connection for a respiratory disorder (claimed as granulomatous disease).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 
INTRODUCTION

The Veteran served on active duty from June 1967 to July 1970.  His service included service in the Republic of Vietnam.

These claims come before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The issues on appeal were previously remanded by the Board in September 2014 and March 2016.  The September 2014 remand ordered the AOJ to obtain additional VA treatment records and obtain additional VA examinations.  The AOJ obtained some of the requested VA treatment records and the Veteran underwent VA gastrointestinal and respiratory examinations in December 2014.  The March 2016 remand directed to AOJ to obtain additional VA treatment records and sought additional opinion contingent upon the submission of additional records showing medical diagnosis of the contended disabilities.  Additional opinion were obtained relevant to vasovagal attack with asystole, which as discussed in greater detail below, confirm that there is no relevant current diagnoses.  As the additional records did not show a confirmed diagnosis of a respiratory or hepatitis disability, no additional examinations were required by the Board directives as to these claims.  The AOJ obtained the requested VA treatment records and the Veteran underwent a VA cardio examination in September 2016.  The Board finds the Board remand orders were substantially completed.  See Stegall v. West, 11. Vet. App. 268 (1998).  As such development was completed, and the matter has been properly returned to the Board for appellate consideration. 

The issue of entitlement to service connection for posttraumatic stress disorder (PTSD) was on appeal in the previous Board remands.  Subsequent to the March 2016 remand, the RO granted entitlement to service connection for PTSD.  To date, the Veteran has not express disagreement with this decision.  As such, the issue of entitlement to service connection for PTSD is no longer on appeal. 


FINDINGS OF FACT

1.  It is not shown that the Veteran has a current a hepatitis disorder to include as a result of his military service and herbicide exposure.

2.  It is not shown that the Veteran has a current vasovagal syncope disorder with asystole (referred to as a fainting disorder), to include as a result of his military service and herbicide exposure.

3.  It is not shown that the Veteran has a current respiratory disorder (claimed as granulomatous disease).


CONCLUSIONS OF LAW

1.  A hepatitis disorder was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

2.  A vasovagal syncope disorder with asystole was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

3.  A respiratory disorder was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

There was a significant change in the law with the enactment of the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2016).  The Veteran was provided with the relevant notice and information in a July 2008 letter prior to the initial adjudication of the service connection claims.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Veteran has not alleged any notice deficiency during the adjudication of the claims.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service treatment records (STRs) and post-service VA records have been obtained and associated with the record.  The AOJ also obtained VA opinions which are adequate as the examiners reviewed the claims file and pertinent history, provided findings in sufficient detail, and provided rationale.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The records satisfy 38 C.F.R. § 3.326.  The Board finds that the duties to notify and assist the Veteran have been satisfied as to the three service connection claims adjudicated in this appeal.

II.  Service Connection 	

	A.  Applicable Legal Criteria

The Veteran contends that his hepatitis, fainting disorder, and respiratory disorder are related to his period of service.  Specifically, he asserts that the fainting and respiratory disorders are due to exposure to herbicides while in Vietnam.

If a veteran was exposed to a herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: AL amyloidosis; chloracne or other acneform disease consistent with chloracne; Type II diabetes; Hodgkin's disease; ischemic heart disease; all chronic B-cell leukemias; multiple myeloma; non-Hodgkin's lymphoma; Parkinson's disease; early onset peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers; and soft-tissue sarcoma.

Turning to the evidence of record, the Veteran Veteran's military personnel file confirms his service in Vietnam.  Thus, exposure to herbicides is conceded. 

However, as found below, the Veteran does not have a current diagnosis of a disorder subject to presumptive service connection under 38 C.F.R. § 3.309(e).  

The Board recognizes the United States Court of Appeals for the Federal Circuit has determined that a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2016).

In order to establish service connection, a veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated during service (i.e., the nexus requirement).  Shedden v. Principi, 381 F. 3d 1163, 1167 (Fed. Cir. 2004); see Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); 38 C.F.R. § 3.303 (2016).

Service connection may also be granted for chronic disabilities shown to have manifested to a compensable degree within one year after the Veteran separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  As an alternative to the nexus requirement, service connection for these chronic disabilities may also be established through a showing of continuity of symptomatology since service.  38 C.F.R. § 3.303(b) (2016).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).
The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every item of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  The Board will summarize the relevant evidence as appropriate and focus specifically on what the evidence shows, or fails to show, as to the hepatitis and fainting disorder claims.  When there is an approximate balance of evidence regarding an issue material to the determination of a matter, the benefit of the doubt in resolving the issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2016); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

      B.  Factual Background
      
Service treatment records (STRs), including a May 1967 enlistment examination report and July 1970 separation examination report, fail to include any chronic hepatitis, fainting, or respiratory disorders.  However, the Veteran was treated for a cough in January 1969 and January 1970.  Additionally, the Veteran was evaluated for fainting in June 1967.  In follow-ups, the Veteran had additional complaints of dizzy spells and fainting.  A September 1969 STR included a diagnosis of vasomotor syncope. 

A September 1970 VA treatment record indicates the Veteran fell ill about three weeks prior to admission.  He stated that one week prior to onset of illness he returned form Marine duty in the Philippines.  A liver biopsy was performed and was consistent with viral hepatitis.  Pulmonary consultation suggested that lesions of lung were of granulomatous origin probably chronic and no treatment was indicated.

In a January 1971 VA treatment record, the examiner noted the Veteran was admitted with complaints of weakness and malaise.  He reported that he had been diagnosed with hepatitis and hospitalized for a month.  He felt fine from October to December 1970, when he noted the onset of progressively increased lethargy, fatigue, anorexia, and headaches, with fever, chills and sore throat.  There was no increase in faintness or dizziness.  Veteran denied a history of syncope, nausea, and vomiting.  An x-ray revealed multiple calcific densities in the right lung which were felt to be possibly representative of old healed granulomatous disease.  While being examined, the Veteran collapsed.  It was felt that his episode of atrial fibrillation or atrial flutter with block could possibly be due to transient interference with the conduction system either due to his hepatitis or possibly some chronic granulomatous disease which the doctors had not been able to diagnose.  The diagnosis was vasovagal attack with asystole. 

A July 1974 letter indicated that the Veteran was first seen in the physician's office in September 1970.  At that time he was noted to be deeply jaundiced and a diagnosis of acute hepatitis was made.  The physician noted the Veteran had a history of service in the Philippines and had just recently been discharged.  

During a September 1975 VA examination, the Veteran complained of weakness, and that he is easily tired and short of breath on exertion such as playing sports.  Upon physical examination, the breath sounds were normal with equal expiration and no rales.  The examiner noted that there was no neurological deficit.  A chest x-ray was normal and a spirometry showed measurements were within predicted limits of normal.  The diagnoses included history of hepatitis with no residuals and no evidence of recurrence or chronicity.  The examiner also noted normal pulmonary function studies. 

The Veteran was evaluated for a syncopal episode in June 1983. 

In a December 1987 VA progress note, the Veteran was evaluated after "passing out" after dinner.  The examiner noted his history is significant for syncopal episodes, the first that began in 1971.  Holter monitor done on October 1987 showed no significant ectopy, intermittent sinus bradycardia and sinus arrhythmias and intermittent marked sinus arrhythmia.  The patient had an echocardiogram in 1983 which showed slight mitral valve prolapse and normal left ventricular function. 

During a May 2010 VA general medical examination, the Veteran reported a history of hepatitis with an onset in 1970.  He stated he had hepatitis after returning from service in Vietnam, and was hospitalized at the Memphis VAMC for three weeks.  The Veteran denied a cardiac history including syncope, fatigue, and dizziness.  After a physical examination, the examiner noted the Veteran was last evaluated in Hepatology Clinic in September 2007.  He has had no complaints related to his liver and his antibody status was not rechecked.

The Veteran underwent a VA examination in December 2014.  The examiner noted the Veteran had viral hepatitis based on his presentation and clinical findings.  It is very likely that he acquired hepatitis B while in the military and that was what he was treated for in 1970, but now had a natural immunity to.  The Veteran has resolved hepatitis B because he has hepatitis B core antibody that is positive, hepatitis B surface antigen negative, and hepatitis B surface antibody positive.  This is consistent with resolved hepatitis B and immunity to hepatitis B at that time.  His liver function test was fairly normal and not consistent with any continued active hepatitis.  

The December 2014 VA examiner also determined the Veteran does not have a current disorder of the lungs.  The examiner noted the Veteran's granulomatous disease was shown on x-ray of September 1970 and January 1971.  He was seen by pulmonary in 1970.  They said he was positive for histoplasma antigen at that time.  His tuberculosis testing was negative.  He has had these same findings on chest x-ray since that time.  Granulomas are radiographic and pathologic findings.  They show that the body's immune system has "attacked" an organism or foreign body and encased it in calcium.  Thus, whatever that organism or process was no longer active.  There are no symptoms from these calcified granulomas.  Worldwide, the leading cause of them is exposure to pulmonary tuberculosis.  In the southeastern U.S., the most common cause is histoplasmosis exposure.  This is a common fungus in the soil that we are all exposed to just by being outside and breathing.  Finding calcified granulomas on chest x-ray is very common and does not signify any active or previously active pulmonary process.  It is very possible that the Veteran had had these calcified granulomas in his lungs for years and years prior to military service.  The examiner noted the finding is of no consequence to him now as it had no consequence in 1970.  He needs no treatment for this condition.  It is an incidental finding on chest x-ray.  His x-ray of 2010 showed he had no acute pulmonary process.  

In a December 2014 letter, the Veteran asserted that exposure to herbicides have caused syncopal episodes, some cardiac symptoms, and chronic paroxysmal coughing.  The Veteran asserted that the granulomatous pulmonary disease noted in 2002 has not caused any disability, but may be related to the incidents of heart problems and coughing spells.  He stated that although one syncopal episode resulted after drinking beer, no other episodes were preceded by alcohol intake.  

In a September 2016 VA heart examination report, the examiner reviewed the Veteran's claims folder and examined the Veteran.  The examiner noted a history of vasovagal and asystole, short episode of atrial fibrillation in 1971 while hospitalized in 1971 and acutely ill.  His EKG and cardiac examinations have shown sinus bradycardia without any other abnormalities.  The examiner indicated that his vasovagal and asystole with short episode of atrial fibrillation have resolved without any recurrence.  The examiner noted that the episodes of black outs, thought to be related to alcohol use, has been resolved without any reported episodes for years.  As such, this condition is considered resolved.  Finally, the examiner noted there was no evidence of any cardiac issues with ETT done in 2001 which found METS of 8 which is great and without any cardiac ischemia.  His only complaint is dyspnea with heavy exertion only and limitation is suspected to be due to smoker's lungs/COPD and unrelated to any heart issues. 

In VA treatment records dated November 1996 to May 2016, there is no evidence of a current fainting disorder, hepatitis, or respiratory disorder.  In May and November 2001 primary care notes, the Veteran denied a history of syncope.  A December 2007 primary care note indicated the Veteran was previously evaluated and his liver was tested.  Serologies showed no chronic or active viral hepatitis.  In an October 2015 primary care note, the Veteran denied shortness of breath and dizziness. 

      C.  Analysis

The most fundamental requirement for any claim for service connection is that the Veteran must have proof he has the condition claimed.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328 (1997) (indicating VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability); but see also McClain v. Nicholson, 21 Vet. App. 319 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).

Congress has specifically limited entitlement for service-connected disease or injury to cases where such incidents have resulted in actual disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  A current disability means a disability shown by competent and credible evidence to exist.  Chelte v. Brown, 10 Vet. App. 268 (1997).

Unfortunately, at no time since the filing of these claims for a fainting disorder, hepatitis, or a respiratory disorder has there been competent and credible evidence that the Veteran has any present-day fainting disorder, hepatitis, or respiratory disorder.  Although the Veteran was diagnosed with a vasovagal attack and asystole in 1971 and syncopal episodes in 1983 and 1987, there is no evidence of complaints, diagnosis, or treatment of a fainting problem during the appeals period.  The September 2016 VA examiner specifically found that the Veteran had episodes of black outs, but those had been resolved for years.  Likewise, although the Veteran had a diagnosis of hepatitis in September 1970, there is no evidence of current infection.  In fact, the December 2014 VA examiner determined it is very likely that he acquired hepatitis B while in the military, but now had a natural immunity to hepatitis B.  Finally, although there is evidence of pulmonary lesions of granulomatous origin in September 1970, the granulomatous changes seen on x-rays have not been associated with any disease process.  The December 2014 VA examiner indicated that granulomas are radiographic and pathologic findings and there are no symptoms from these calcified granulomas.  The Board recognizes the September 2016 VA heart examiner's opinion that the Veteran has dyspnea suspected to be due to smoker's lungs/chronic obstructive pulmonary disorder (COPD).  However, the VA treatment records fail to show any complaint, treatment, or confirmed diagnosis of smoker's lungs/COPD. That is, this heart examiner's findings made an incidental reference to possible reason for dyspnea and there is no indication that the examiner evaluated and diagnosed a respiratory disability, to include COPD.  The medical evidence, to include prior respiratory examination, found no such diagnosis.  The Board finds that the preponderance of the evidence weighs against a finding of a COPD disability at any time during service.  Further, to the extent that such disability would be directly related to smoking, such a tobacco related disability is not for service connection.

In this case, service connection is not warranted because there is no current fainting disorder, hepatitis, or respiratory disorder to relate or attribute to his service.  See Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000) (generally observing that, in the absence of proof of current disability, there can be no valid claim because there is no present-day disability to relate or attribute to service).

Indeed, this is true even considering the evidence in the file immediately preceding the date of receipt of this claim.  See Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (considering the application of McClain on a recent diagnosis even predating the filing of a claim).

In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 3.102, but there is not such a state of approximate balance of the positive evidence with the negative evidence to otherwise warrant a favorable decision. 


ORDER

Entitlement to service connection for hepatitis, to include as secondary to herbicide exposure is denied.

Entitlement to service connection for a vasovagal attack with asystole, to include as secondary to herbicide exposure is denied.

Entitlement to service connection for a respiratory disorder (claimed as granulomatous disease) is denied.



____________________________________________
Nathanial J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


